Title: From George Washington to Major General Horatio Gates, 24 November 1778
From: Washington, George
To: Gates, Horatio


  
    Sir,
    Head Quarters Fredericksburg [N.Y.] Novr 24th 1778
  
  I received yours of the [thirteenth] inst. by Mr Dodge and of the 16th by Capt. Bailey. Dodge is by far the best acquainted with the communication between the St Lawrence and Detroit of any person I have met with and should the situation of our affairs admit of an expedition by way of Lake Erie, he will be truely valuable not only from his acquaintance with the country but from his knowledge of the Languages of the Western Indians. Several circumstances conspire to render an expedition into Canada this Winter impracticable. Had the Enemy so far have reduced their numbers at New York & Rhode Island as to have admitted of a detachment sufficient for such an enterprize, want of provisions only, in proper time, would have been an insuperable bar. When Genl Bailey came to make a collection of the Bread and meat upon the upper part of Connecticut River he found the quantity to fall vastly short of the estimate delivered in at the white Plains. Instead of two Thousand Barrels of Salt meat and from ten to twenty thousand Bushels of Wheat, he cannot furnish more than 1000 Barrels of the former part of which was drove up from 
    
    
    
    below, and a very trifling quantity of flour. Our magazines were so exceedingly exhausted by the Rhode Island expedition—the French fleet and the Convention Troops, that the commissary General would not engage for the supply of a Body of Men adequate to the purpose before the next Spring: However that we may be prepared to take advantage of any favorable opening which the circumstances of the Enemy may oblige them to give us next Year, I have desired Genl Bailey to go on laying up as much meat and flour as he can in that Quarter. Should the Enemy continue their operations upon the Coast the next campaign and oblige us still to turn our attention that way, those magazines above may be brought down at small expence.
The Posts in the Highlands are very illy furnished with heavy cannon and I find we can put no dependence upon the only quarter from whence we had any expectation. That was from Salisbury Furnace. The manager of which informs Colo. Hay that the Furnace is out of repair, and that there is neither ore nor coal, nor any one thing in preparation for a blast this Winter. If the Guns of the sommerset are saved, her lower Deckers will answer the purpose. I could therefore wish you would endeavour to procure about Twenty of the heaviest, and if they can be obtained that they may be sent forward as soon as the hardness of the roads will admit, or when they are covered with Snow, which will be the easiest mode of carriage.
All appearances of an evacuation of New York this Winter, seem to have vanished; they are from every account busy in preparing Quarters—The Troops of the second embarkation are stopped.
I have paid Capt. Bailey and his two Officers for the time they were detained in Canada, and Colo. Wheelock is gone down to Congress to get Colo. Bedel’s Regiment put upon some kind of establishment, which it has never yet been. When that is done there will be no more difficulty in procuring their pay—Cloathing &c. in the manner the others do.
  Be pleased to direct for me hereafter at middle Brook in Jersey. I am Sir Your Most Obet Servant
  
    Go: Washington
  
